DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 22, 2022 has been entered. Claim 2 has been cancelled. Claims 1 and 3-11 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. No. 2018/0342791, hereafter "Wu") in view of Ma et al. (U.S. Pub. No. 2018/0233807, hereafter "Ma").
Regarding claim 1, Wu teaches (Fig. 2-4) a communication device, comprising a metal back cover (34) including a slot (38); a first radiator (130), overlapping the slot (38) at a first direction; and a second radiator (140), a portion of the second radiator (140) overlaps a portion of the first radiator (130) at the first direction (142, 144, 146 overlap 132, 134, 136) wherein the first radiator comprises: a first sub-section (first sub-section), wherein the first sub-section (first sub-section) comprises a ground end (146); and a second sub-section (second sub-section), wherein the second sub-section (second sub-section) is connected with the first sub-section (first sub-section), and the second sub-section (second sub-section) comprises a feeding end (136); wherein the feeding end (136) feeds energy to the first radiator, and the ground end (146) is connected with the metal back cover (34) (Pars. 32, 45, “a ground signal of the antenna assembly 100 is transmitted to the bottom wall 32 through the conductive member 40 and is transmitted to the metal upper cover 22 through the metal blocking wall 50. The bottom wall 32 with a large area and the metal upper cover 22 work as a ground surface together, and thereby the stability of system ground of the antenna assembly 100 is enhanced”).
Wu does not teach the communication device of claim 1, wherein the first radiator and the second radiator are connected via an isolator.
However, Ma teaches (Fig. 2) a communication device (200) wherein a first radiator (210) and a second radiator (220) are connected via an isolator (225).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu to isolate the first antenna from the second antenna as taught by Ma. By further arranging such a grounding point (225) in addition to the second grounding point (224), it can provide isolation between the first antenna (210) and the second antenna (220). Thus, a pair of antennae can be built with the same one structure and at the same time a good antenna performance can be achieved. (Ma Par. 27).

    PNG
    media_image1.png
    402
    788
    media_image1.png
    Greyscale


Regarding claim 3, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device of claim 2 wherein the communication device further includes a display (14), and the slot (38), the first radiator (130), the isolator (Ma Fig. 2, 225), the second radiator (140), and the display (14) are stacked in sequence at the first direction (“The first machine body 20 is pivoted to the second machine body 12. The second machine body includes a display panel 14” Wu Par. 28).
Regarding claim 4, Wu teaches (Fig. 4) the communication device according to claim 1, wherein the first radiator (130) is exposed from the slot (38).
Regarding claim 5, Wu teaches the communication device (Fig. 4) according to claim 1, wherein the first radiator (130) and the slot (38) are located at a same plane.
Regarding claim 6, Wu teaches the communication device of claim 1, wherein a portion of the second radiator (140) overlaps the metal back cover (34) at the first direction (second radiator overlaps slot 38 which is located on metal back cover 34; Pars. 32, 37).
Regarding claim 7, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device according to claim 3, wherein the display (14) includes a metal member (12), the metal member (12) overlaps (12 in the pivoted closed position over 20) the metal back cover (34) at the first direction, and the metal member (12) overlaps a portion of the second radiator (140) at the first direction.
Regarding claim 8, Wu in view of Ma teaches (Wu Figs. 2-4) the communication device according to claim 7, wherein the metal member (12) overlaps (12 in the pivoted closed position over 20) a portion of the first radiator (130) at the first direction.
Regarding claim 9, Wu teaches (Fig. 4) the communication device of claim 1, wherein the second radiator (140) includes a first sub-portion (144), a second sub-portion (142) , and a third sub-portion (146), the first sub-portion (144) and the slot (38) overlap at the first direction, the second sub-portion (142) and the third sub-portion (146) overlap the metal back cover (34) at the first direction (142 and 144 overlap slot 38 which is located on metal back cover 34; Pars. 32, 37).
Regarding claim 10, Wu teaches the communication device of claim 9, wherein a portion of the first sub-portion (144) overlaps a portion of the first radiator (130 at sub-portion 134) at the first direction.
Regarding claim 11, Wu teaches (Fig. 2-4) the communication device of claim 9, wherein the communication device further includes a display (14 in a tablet embodiment; “the electronic device 10 may be, for example, a tablet computer an includes only the first machine body 20” Par 38), the first sub-portion (144) and the second sub-portion (142) overlap the display at the first direction, the third sub-portion (146) does not overlap the display at the first direction.
Response to Arguments
Applicant’s arguments, see page 8, filed June 22, 2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of a previously applied reference as detailed in the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845